      Case 1:19-cv-05659-AJN-RWL Document 83
                                          81 Filed 04/12/21
                                                   04/07/21 Page 1 of 2




                                                                                              4/21/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
VALERIE STEELE, On Behalf of Her Infant Son, :
J.S.,                                        :
                                             :
                       Plaintiff,            :              Case No. 19-cv-05659-AJN-RWL
       -against-                             :
                                             :
SUCCESS ACADEMY CHARTER SCHOOLS, :
INC. and SUCCESS ACADEMY CHARTER             :
SCHOOL HELL’S KITCHEN,                       :
                                             :
                       Defendants.           :
----------------------------------- x

                          JOINT MOTION TO FILE UNDER SEAL

       Plaintiffs and Defendants jointly and respectfully move this Court for entry of an Order

granting Defendants the right to file under seal a revised proposed confidential negotiated

settlement agreement and general release.

       On February 26, 2021, the parties filed a proposed settlement agreement, which provided

that the terms of the agreement were confidential and that the agreement should be filed under

seal, subject to the Court’s approval. Subsequently, by Order dated April 6, 2021, the Court

noted that it would not retain jurisdiction to enforce confidential settlement agreements.

Accordingly, the parties have enclosed a revised agreed upon proposed confidential settlement

agreement and general release as Exhibit A to this motion, and a proposed infant compromise

order and accompanying affidavits reflecting the terms of that agreement as Exhibit B to this

motion, for the Court’s review.
                                                                              SO ORDERED.
       The parties thank the Court for its consideration of this request.




                                                                                              4/12/21
     Case 1:19-cv-05659-AJN-RWL Document 83
                                         81 Filed 04/12/21
                                                  04/07/21 Page 2 of 2




                                                Respectfully submitted,



Dated: April 7, 2021
       New York, New York




 By: /s/ Leo Glickman_______       By: /s/ Aaron M. Safane________



 Leo Glickman                      Aaron M. Safane
 Stoll, Glickman & Belina, LLP     Halimah I. Famuyide
 5030 Broadway, Ste. 652           Success Academy Charter Schools, Inc.
 New York, NY 10034                95 Pine Street, Floor 6
 Tel: 718-852-3750                 New York, NY 10005
 lglickman@stollglickman.com       Tel: 347-302-5974
                                   aaron.safane@successacademies.org
 Attorneys for Plaintiff           halimah.famuyide@successacademies.org

                                   Attorneys for Defendants




                                     2
